                                              Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 1 of 12




                                        1 Craig Solomon Ganz (023650)
                                          ganzc@ballardspahr.com
                                        2 Michael DiGiacomo (032251)
                                          digiacomom@ballardspahr.com
                                        3 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        4 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        5 Facsimile: 602.798.5595

                                        6 Attorneys for Plaintiff

                                        7                       IN THE UNITED STATES DISTRICT COURT

                                        8                              FOR THE DISTRICT OF ARIZONA
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9 3503 RP Avondale McDowell, L.L.C. f/k/a
         Ballard Spahr LLP




                                          Inland Western Avondale McDowell, LLC,         NO.
                                       10 a Delaware limited liability company,
                                                                                         COMPLAINT
                                       11                Plaintiff,
                                                                                         (Breach of Contract; Breach of
                                       12                vs.                             Guaranty; Breach of the Duty of Good
                                                                                         Faith and Fair Dealing)
                                       13 JJ Holmes LLC, an Arizona limited liability
                                          company, MJSaleh LLC, an Arizona limited
                                       14 liability company, Al Saleh, an individual,
                                          and Cathy Saleh, an individual, and Jeffrey
                                       15 Holmes, an individual,

                                       16                Defendants.

                                       17         Plaintiff 3503 RP Avondale McDowell, L.L.C. f/k/a Inland Western Avondale

                                       18 McDowell, LLC (“3503 RP” or “Plaintiff”), for its Complaint against Defendants JJ

                                       19 Holmes LLC (“JJ”), MJSaleh LLC, Jeffrey Holmes, Al Saleh, and Cathy Saleh

                                       20 (collectively, “Defendants”) alleges as follows:

                                       21 / / /

                                       22 / / /
                                               Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 2 of 12




                                        1                        PARTIES, JURISDICTION, AND VENUE

                                        2         1.     Plaintiff is a Delaware limited liability company consisting of its sole

                                        3 member Retail Properties of America, Inc., a Maryland corporation with its principal place

                                        4 of business in Oak Brook, Illinois.

                                        5         2.     Defendant JJ Holmes LLC is a limited liability company organized under the

                                        6 laws of the State of Arizona. On information and belief, the members of JJ Holmes LLC

                                        7 are citizens of the State of Arizona.

                                        8         3.     Defendant MJSaleh LLC is a limited liability company organized under the
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9 laws of the State of Arizona. On information and belief, the members of MJSaleh LLC are
         Ballard Spahr LLP




                                       10 citizens of the State of Arizona.

                                       11         4.     Defendant Jeffrey Holmes is an individual residing in the State of Arizona.

                                       12         5.     Defendant Al Saleh is an individual residing in the State of Arizona.

                                       13         6.     Defendant Cathy Saleh is an individual residing in the State of Arizona.

                                       14         7.     Pursuant to 28 U.S.C. § 1332(a)(1), federal district courts have original

                                       15 jurisdiction over all civil actions between citizens of different states where the amount in

                                       16 controversy exceeds $75,000, exclusive of interest and costs.

                                       17         8.     For purposes of § 1332(a)(1), Plaintiff is a citizen of Maryland and Illinois.

                                       18 Citizenship of an LLC is established based on the citizenship of its members. The Plaintiff-

                                       19 LLC’s sole member is a Maryland corporation with its principal place of business in Oak

                                       20 Brook, Illinois.

                                       21         9.     Defendant JJ Holmes LLC, on information and belief, is a citizen of the State

                                       22 of Arizona.
                                                                                        2
                                              Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 3 of 12




                                        1         10.    Defendant Jeffrey Holmes, on information and belief, is a citizen of the State

                                        2 of Arizona.

                                        3         11.    Defendant MJSaleh LLC, on information and belief, is a citizen of the State

                                        4 of Arizona.

                                        5         12.    Defendant Al Saleh, on information and belief, is a citizen of the State of

                                        6 Arizona.

                                        7         13.    Defendant Cathy Saleh, on information and belief, is a citizen of the State of

                                        8 Arizona.
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9         14.    The amount in controversy exceeds $75,000, exclusive of interests and costs.
         Ballard Spahr LLP




                                       10         15.    Venue is proper in the District of Arizona because all Defendants reside

                                       11 within the State of Arizona.

                                       12         16.    Venue is proper in the District of Arizona because the acts and events giving

                                       13 rise to the claims set forth herein took place fully, or in substantial part, in Maricopa

                                       14 County, Arizona.

                                       15         17.    This case arises out of contract and, therefore, Plaintiff is entitled to

                                       16 attorneys’ fees associated with the prosecution of this action pursuant to A.R.S. § 12-

                                       17 341.01(A), as well as the Lease (defined below), including without limitation Section 11.2.

                                       18                                GENERAL ALLEGATIONS

                                       19         18.    On or about February 21, 2003, MJSaleh, LLC (the “Original Tenant”) and

                                       20 Gateway Pavilions, LLC (the “Original Landlord”) entered into that certain Lease

                                       21 Agreement (the “Lease”) for the property located at 10220 W. McDowell Road, Suite 160,

                                       22 Avondale, Arizona 85323 (the “Premises”).
                                                                                        3
                                                 Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 4 of 12




                                        1            19.   On or about February 21, 2003, in connection with the Lease, Al Saleh, and

                                        2 Cathy Saleh executed that certain Guaranty of Lease (the “Saleh Guaranty”) for the benefit

                                        3 of the Original Landlord.

                                        4            20.   On or about December 7, 2004, 3503 RP1, pursuant to a certain Purchase and

                                        5 Sale Agreement and Escrow Instructions dated August 7, 2004, assumed the Lease and

                                        6 Saleh Guaranty from the Original Landlord.

                                        7            21.   3503 RP and Original Tenant executed a Lease Extension (the “First

                                        8 Amendment”) dated June 17, 2010.
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9            22.   3503 RP and Original Tenant executed a Second Amendment of Lease (the
         Ballard Spahr LLP




                                       10 “Second Amendment” collectively with the Lease and First Amendment, the “Amended

                                       11 Lease”) dated September 11, 2012.

                                       12            23.   On or about April 13, 2018, the Original Tenant entered into a certain

                                       13 Assignment and Assumption of Lease Agreement with JJ whereby JJ assumed the

                                       14 Amended Lease from the Original Tenant.

                                       15            24.   Pursuant to the Assignment and Assumption of Lease Agreement, Original

                                       16 Tenant, as the assignor, and Al Saleh and Cathy Saleh as original guarantors, expressly

                                       17 agreed to be liable for the performance of JJ’s obligations, including without limitation,

                                       18 the payment of all rent (including Minimum Annual Rent, Percentage Rent and Additional

                                       19 Rent, and all charges and deposits (including Common Area Costs, Taxes and Insurance)

                                       20
                                            1
                                                3503 RP Western Avondale McDowell, LLC changed its name from Inland Western
                                       21         Avondale McDowell, LLC on or about January 4, 2017. Inland Western Avondale
                                                  McDowell, LLC is the named party on that certain Purchase and Sale Agreement and
                                       22         Escrow Instructions dated August 7, 2004.
                                                                                         4
                                                  Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 5 of 12




                                        1 due to be paid to 3503 RP under the Amended Lease.

                                        2            25.    Further, in connection with the Assignment and Assumption of Lease

                                        3 Agreement, Jeffrey Holmes (“Holmes”) executed a Form of Guaranty (the “Holmes

                                        4 Guaranty”) whereby Jeffrey Holmes “absolutely, unconditionally and irrevocably”

                                        5 guaranteed to 3503 RP “the full and punctual performance and observance by [JJ] of all of

                                        6 the terms, conditions, covenants and obligations to be performed and observed by [JJ]

                                        7 under the Lease”.

                                        8            26.    Pursuant to the Amended Lease, the Lease Term is not set to expire until July
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9 31, 2023.
         Ballard Spahr LLP




                                       10            27.    Pursuant to the Amended Lease, JJ agreed to pay Minimum Annual Rent2 in

                                       11 equal monthly installments during the periods set forth below.

                                       12       Period                             Minimum Annual Rent        Minimum Monthly Rent
                                                Year 1 (9/01/2013 to 7/31/2014)    $172,294.56                $14,357.88
                                       13       Year 2 (9/01/2014 to 7/31/2015)    $175,725.12                $14,643.76
                                                Year 3 (9/01/2015 to 7/31/2016)    $179,225.64                $14,935.47
                                       14       Year 4 (9/01/2016 to 7/31/2017)    $182,866.08                $15,238.84
                                                Year 5 (9/01/2017 to 7/31/2018)    $186,506.64                $15,542.22
                                       15       Year 6 (9/01/2018 to 7/31/2019)    $190,217.16                $15,851.43
                                                Year 7 (9/01/2019 to 7/31/2020)    $193,997.76                $16,166.48
                                       16       Year 8 (9/01/2020 to 7/31/2021)    $197,918.28                $16,493.19
                                                Year 9 (9/01/2021 to 7/31/2022)    $201,838.80                $16,819.90
                                       17       Year 10 (9/01/2022 to 7/31/2023)   $205,899.36                $17,158.28
                                       18

                                       19            28.    Pursuant to the Amended Lease, JJ agreed to pay Additional Rent,

                                       20 Percentage Rent, and other charges required to be paid pursuant to the Lease.

                                       21
                                            2
                                            Capitalized terms not defined herein shall have the meaning ascribed to such terms in
                                       22 the Lease.
                                                                                       5
                                              Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 6 of 12




                                        1           29.   JJ operates a Native Grill & Wings franchise in the Premises.

                                        2           30.   JJ closed its operations on or about March 20, 2020 as a result of Governor

                                        3 Doug Ducey’s executive order restricting dine-in service.

                                        4           31.   Upon information and belief, JJ did not operate any take out service as

                                        5 permitted under Governor Ducey’s executive order.

                                        6           32.   The executive order restricting dine-in service ended in May of 2020.

                                        7           33.   Upon information and belief, JJ has not re-opened its operations for dine-in

                                        8 or take-out services since its initial closure in March 2020.
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9           34.   As of December 1, 2020, JJ owed an amount no less than $239,209.73 for
         Ballard Spahr LLP




                                       10 unpaid Rent and related charges.

                                       11           35.   MJSaleh, as the Original Tenant, Al and Cathy Saleh, as guarantors, and

                                       12 Jeffrey Holmes, as an additional guarantor, are liable for the unpaid amounts currently due

                                       13 under the Lease.

                                       14                                          COUNT ONE

                                       15                            (Breach of Contract—Amended Lease)

                                       16           36.   Plaintiff incorporates all prior allegations of the Complaint as if fully set forth

                                       17 herein.

                                       18           37.   The Amended Lease is a valid, binding, and enforceable agreement between

                                       19 Plaintiff and Defendant JJ.

                                       20           38.   The Plaintiff, as landlord, performed its obligations under the Amended

                                       21 Lease.

                                       22           39.   Defendant JJ, as tenant, has breached the Amended Lease for the reasons set
                                                                                           6
                                               Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 7 of 12




                                        1 forth above, including without limitation by failing to pay Minimum Annual Rent and

                                        2 Additional Rent as required under the terms of the Amended Lease.

                                        3           40.   Defendant MJSaleh LLC remains obligated under the terms of the Amended

                                        4 Lease and the Assignment and Assumption of Lease Agreement, and, for the reasons set

                                        5 forth above, breached its obligations under the Amended Lease, including without

                                        6 limitation by failing to pay Minimum Annual Rent and Additional Rent as required under

                                        7 the terms of the Amended Lease.

                                        8           41.   As a result of the Defendants’ breach, Plaintiff has been damaged in an
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9 amount, no less than $239,209.73, to be fully determined at trial.
         Ballard Spahr LLP




                                       10           42.   Plaintiff has been required to retain the services of counsel to address

                                       11 Defendants’ breaches and is entitled to recover its contractual and statutorily permitted

                                       12 attorneys’ fees and costs incurred in exercising its rights and pursuing its remedies.

                                       13                                          COUNT TWO

                                       14                            (Breach of Contract—Saleh Guaranty)

                                       15           43.   Plaintiff incorporates all prior allegations of the Complaint as if fully set forth

                                       16 herein.

                                       17           44.   The Saleh Guaranty is a valid, binding, and enforceable agreement between

                                       18 Plaintiff and Al and Cathy Saleh.

                                       19           45.   At all relevant times the Plaintiff performed its obligations under the

                                       20 Amended Lease and Guaranty.

                                       21           46.   Al and Cathy Saleh’s failure to ensure punctual payment and performance of

                                       22 all Monetary Obligations under the Amended Lease is a breach of the Saleh Guaranty.
                                                                                   7
                                              Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 8 of 12




                                        1           47.   Al and Cathy Saleh’s failure to cure, or cause JJ to cure, the Events of Default

                                        2 under the Amended Lease, as described above, is a breach of the Saleh Guaranty.

                                        3           48.   As a reasonable and foreseeable consequence of the Al and Cathy Saleh’s

                                        4 breach of the Saleh Guaranty, Plaintiff has suffered damages in an amount to be proven at

                                        5 trial, plus interest at the rate of 18% per annum, and reasonable attorneys fees’ and costs

                                        6 incurred by Plaintiff in the enforcement of its rights under the Amended Lease and the

                                        7 Saleh Guaranty pursuant to the terms thereof and A.R.S. §§ 12-341 and 12-341.01.

                                        8                                        COUNT THREE
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9                           (Breach of Contract—Holmes Guaranty)
         Ballard Spahr LLP




                                       10           49.   Plaintiff incorporates all prior allegations of the Complaint as if fully set forth

                                       11 herein.

                                       12           50.   The Holmes Guaranty is a valid, binding, and enforceable agreement

                                       13 between Plaintiff and Holmes.

                                       14           51.   At all relevant times the Plaintiff performed its obligations under the

                                       15 Amended Lease and Guaranty.

                                       16           52.   Holmes’s failure to ensure punctual payment and performance of all

                                       17 Monetary Obligations under the Amended Lease is a breach of the Holmes Guaranty.

                                       18           53.   Holmes’s failure to cure, or cause JJ to cure, the Events of Default under the

                                       19 Amended Lease, as described above, is a breach of the Holmes Guaranty.

                                       20           54.   As a reasonable and foreseeable consequence of the Holmes’s breach of the

                                       21 Holmes Guaranty, Plaintiff has suffered damages in an amount to be proven at trial, plus

                                       22 interest at the rate of 18% per annum, and reasonable attorneys fees’ and costs incurred by
                                                                                       8
                                              Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 9 of 12




                                        1 Plaintiff in the enforcement of its rights under the Amended Lease and the Holmes

                                        2 Guaranty pursuant to the terms thereof and A.R.S. §§ 12-341 and 12-341.01.

                                        3                                         COUNT FOUR

                                        4        (Breach of the Covenant of Good Faith and Fair Dealing – Pleaded in the

                                        5                                           Alternative)

                                        6           55.   Plaintiff incorporates all prior allegations of the Complaint as if fully set forth

                                        7 herein.

                                        8           56.   The Amended Lease is a valid, binding, and enforceable agreement between
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9 Plaintiff and Defendants JJ and MJSaleh, LLC.
         Ballard Spahr LLP




                                       10           57.   The Saleh Guaranty is a valid, binding, and enforceable agreement between

                                       11 Plaintiff and the Al and Cathy Saleh.

                                       12           58.   The Holmes Guaranty is a valid, binding, and enforceable agreement

                                       13 between Plaintiff and Holmes.

                                       14           59.   Arizona law implies a duty of good faith and fair dealing into all contracts,

                                       15 including the Lease.

                                       16           60.   Defendants owe a duty of good faith and fair dealing to Plaintiff.

                                       17           61.   By the acts set forth herein, including, but not limited to, Defendants’ failure

                                       18 to make payments due under the Amended Lease, Defendants have breached their duty of

                                       19 good faith and fair dealing.

                                       20           62.   As a reasonable and foreseeable consequence of Defendants’ breach of the

                                       21 duty of good faith and fair dealing, Plaintiff has suffered damages in an amount to be

                                       22 proven at trial, but in any event no less than $239,209.73, and reasonable attorneys fees’
                                                                                        9
                                              Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 10 of 12




                                        1 and costs incurred by Plaintiff in the enforcement of its rights under the Amended Lease

                                        2 pursuant to the terms thereof and A.R.S. §§ 12-341 and 12-341.01.

                                        3                                  PRAYER FOR RELIEF

                                        4         WHEREFORE, Plaintiff 3503 RP Avondale McDowell, LLC prays that judgment

                                        5 be entered in its favor against Defendants and that the Court grant the following relief:

                                        6         A.     With respect to the First Cause of Action, Plaintiff requests that judgment be

                                        7                entered in its favor against Defendants JJ Holmes LLC and MJSaleh LLC,

                                        8                awarding damages in an amount to be proven at trial together with interest
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9                through the date of judgment, post-judgment interest, and reasonable
         Ballard Spahr LLP




                                       10                attorneys’ fees and costs incurred in pursuing relief under the Amended

                                       11                Lease and for bringing this action;

                                       12         B.     With respect to the Second Cause of Action, Plaintiff requests that judgment

                                       13                be entered in its favor against Defendants Al and Cathy Saleh, awarding

                                       14                damages in an amount to be proven at trial together with interest through the

                                       15                date of judgment, post-judgment interest, and reasonable attorneys’ fees and

                                       16                costs incurred in pursuing relief under the Amended Lease and the Saleh

                                       17                Guaranty and for bringing this action;

                                       18         C.     With respect to the Third Cause of Action, Plaintiff requests that judgment

                                       19                be entered in its favor against Defendant Jeffrey Holmes awarding damages

                                       20                in an amount to be proven at trial together with interest through the date of

                                       21                judgment, post-judgment interest, and reasonable attorneys’ fees and costs

                                       22
                                                                                       10
                                            Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 11 of 12




                                        1            incurred in pursuing relief under the Amended Lease and the Holmes

                                        2            Guaranty and for bringing this action;

                                        3      D.    In the alternative, Plaintiff requests that judgment be entered in its favor

                                        4            against Defendants JJ Holmes, LLC; MJSaleh, LLC; Al and Cathy Saleh;

                                        5            and Jeffrey Holmes, awarding damages in an amount to be proven at trial

                                        6            together with interest through the date of judgment, post-judgment interest,

                                        7            and reasonable attorneys’ fees and costs incurred in pursuing relief under the

                                        8            Lease and bringing this action; and
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9      E.    Any such other and further relief that the Court deems just and proper under
         Ballard Spahr LLP




                                       10            the circumstances.

                                       11      RESPECTFULLY SUBMITTED this 30th day of December, 2020.

                                       12
                                                                                 BALLARD SPAHR LLP
                                       13

                                       14                                        By: Michael DiGiacomo
                                                                                     Craig Solomon Ganz
                                       15                                            ganzc@ballardspahr.com
                                                                                     Michael DiGiacomo
                                       16                                            digiacomom@ballardspahr.com
                                                                                     1 East Washington Street, Suite 2300
                                       17                                            Phoenix, AZ 85004-2555
                                                                                     Telephone: 602.798.5400
                                       18                                            Facsimile: 602.798.5595
                                                                                     Attorneys for Plaintiff
                                       19

                                       20

                                       21

                                       22
                                                                                   11
                                              Case 2:20-cv-02501-SMB Document 1 Filed 12/31/20 Page 12 of 12




                                        1                                CERTIFICATE OF SERVICE

                                        2         I certify that on the 30th day of December, 2020, I electronically transmitted a

                                        3 PDF version of this document to the Office of the Clerk of the Court, using the CM/ECF

                                        4 System for filing and transmittal of a Notice of Electronic Filing to all CM/ECF

                                        5 registrants listed for this matter.

                                        6

                                        7         Further, I caused a copy of this document to be sent via U. S. First Class Mail to

                                        8 the following recipient(s):
1 East Washington Street, Suite 2300
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                        9 [Type Mailing Information]
         Ballard Spahr LLP




                                       10 By: /s/

                                       11

                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22
